Exhibit 10.3

cid:BC27DCC5-9BEE-4CA2-9A28-67E2604A6620 [cvs20170630ex103f2c1a7001.gif]

 

CVS Health Corporation

Management Incentive Plan

 

I.Objectives and Summary

CVS Health Corporation’s Management Incentive Plan (the “MIP”) is designed to
reward incentive-eligible employees (“Eligible Participants”) of CVS Health
Corporation and its subsidiaries (together, “the Company”) for their role in
driving performance and to encourage Eligible Participants’ continued employment
with the Company.  Funding for the payment of incentive awards will be based on
actual results measured against pre-established financial goals.  The amount of
each incentive award paid will be based on the performance of the Company and
the performance of the individual Eligible Participant.

 

The MIP shall be administered by the Management Planning and Development
Committee (the “Committee”) of the Board of Directors (the “Board”) under the
provisions herein and of the 2010 Incentive Compensation Plan or any successor
plan (the “ICP”), and the Committee may delegate to officers of CVS Health the
authority to perform administrative functions of the MIP as the Committee may
determine and may appoint officers and others to assist it in administering the
MIP.

II.Plan Year

The MIP is a calendar year plan, which runs from January 1 to December 31(“Plan
Year”).  All dates in this document occur during the current Plan Year unless
otherwise stated.

 

III.Eligibility

A.



Eligibility for Participation

The Chief Executive Officer of CVS Health Corporation (“CEO”) or the CEO’s
designee determines those employees who are eligible to participate in the MIP
except as set forth in Section III.B, below.  In general, Eligible Participants
include exempt employees who are not covered by any other incentive plans
(including the Executive Incentive Plan) and who are employed on or before
November 1 of the Plan Year.

 

The CEO may, for any reason and in his or her sole discretion, at any time
during the Plan Year, determine an employee’s eligibility for participation in
the MIP except as set forth in Section III.B.  Eligible Participants are subject
to the terms and conditions relating to incentive awards set forth in the MIP.

 

B.



Section 162(m) Eligible Participants

The Committee shall determine the eligibility of employees who are or may be
subject to Section 162(m) of the Internal Revenue Code (collectively, “Section
162(m) Eligible Participants”, whom will also be included in the term “Eligible
Participants” unless otherwise noted).  Section 162(m) Eligible Participants
shall be subject to the limitations required to comply with the provisions of
Section 162(m).  Subject to the requirements of Section 162(m), the Committee
shall retain sole discretion to determine a Section 162(m) Eligible
Participant’s eligibility for an award, the target award, and the amount of the
actual award.  In no event shall a Section 162(m) Eligible Participant’s award
exceed the amount permitted by Section 162(m).

 

An employee who becomes a Section 162(m) Eligible Participant after January 1 of
the Plan Year shall be eligible for an award under the MIP, only to the extent
that such award does not violate the requirements of Section 162(m).

 





--------------------------------------------------------------------------------

 



C.



Newly-Eligible Employees

The award, if any, to an Eligible Participant who became an Eligible Participant
after the beginning of the Plan Year may be prorated based on the date of
eligibility.

 

D.



Position Change

An employee who becomes an Eligible Participant on or before November 1 of the
Plan Year as a result of a position change may be eligible for a prorated
incentive award.  If a position change results in an employee becoming an
Eligible Participant for part of the Plan Year and other incentives during other
parts of the Plan Year, the employee may be eligible to receive a prorated award
for the amount of time in each incentive eligible position, subject to the terms
of each applicable incentive plan.  A position change from one MIP-eligible
position to another MIP-eligible postion during the Plan Year does not result in
a prorata award but rather an award funded on the base salary of the Eligible
Participant on December 31 of the Plan Year and the individual award opportunity
as of that date.

 

E.



Demotions

If a previously Eligible Participant is demoted to a non-incentive eligible
position due to his or her violation of CVS Health policy or his or her
performance, or if he or she voluntarily transfers to a non-incentive eligible
position during the Plan Year, and is in the non-incentive eligible position on
the last day of the Plan Year, he or she will not be eligible to earn an
incentive award for the Plan Year under the MIP.

 

F.



Terminations

Unless otherwise stated in Section VII of the MIP, if an Eligible Participant’s
employment terminates prior to March 1 following a Plan Year, he or she will not
be eligible to receive an incentive award under the MIP for the most recently
completed Plan Year.

 

G.



Rehires

Employees who are rehired as Eligible Participants on or before November 1 of
the Plan Year may be eligible for a prorated incentive award.  For purposes of
proration, credit will only be given for time worked during the Plan Year in
incentive-eligible positions.

 

IV.MIP Funding

A.



Consolidated Company Funding

MIP funding is based on consolidated Company performance, measured by Earnings
before Interest and Taxes (EBIT), and modified by performance measurements set
forth in Exhibit A for a given Plan Year.  Achievement of the Company’s EBIT
target and MIP modifiers will determine the total funding (the “Total Pool”) as
described below.

 

1.



EBIT

EBIT may be adjusted by the financial adjustments as approved by the Committee
prior to the end of the first fiscal quarter of the Plan Year (the “Financial
Adjustments”).

 

If EBIT is below the minimum performance threshhold , no formulaic funding will
be made available for incentive awards, regardless of MIP modifier metrics
performance, and there shall be no incentive awards paid under the MIP.

 

B.



Total Pool Funding

After the minimum threshold for EBIT has been achieved, performance of MIP
modifiers to target will be calculated for the Plan Year.  The Total Pool for
all business units will be fully based (100%) on consolidated Company
performance.

 

The CEO (or, as to Section 162(m) Eligible Participants, the Committee) may, for
any reason and in his or her (or Its) sole discretion, adjust the funding of the
Total Pool based on (a) input from senior Company executives regarding their
assessment of the overall performance of the

2

 

 

 

--------------------------------------------------------------------------------

 



Company; and (b)  assessment of the achievement of Plan Year performance
goals.  In no case, however, can the CEO or the Committee increase Total Pool
funding due solely to the results of the MIP modifiers.

C.



Individual Performance

The Total Pool will be available for award to Eligible Participants under the
MIP, taking into account the individual contribution of each Eligible
Participant.  The amount, if any, of the incentive award for an Eligible
Participant shall be detemined in the sole discretion of the Company, which
shall be final, binding and conclusive as to all parties having an interest
therein.  The amount, if any, of the incentive award for a Section 162(m)
Eligible Participant shall be determined in the sole discretion of the
Committee, which shall be final, binding and conclusive as to all parties having
an interest therein.

 

V.Earnings and Payout

A.



Timing

Incentive awards will be paid to Eligible Participants, as soon as
administratively feasible following the date the Total Pool is determined and
approved, but no later than March 15 of the calendar year immediately following
the Plan Year.  Incentive payments under the MIP may be subject to garnishments
and other state or federal requirements.

 

B.



Calculations

Calculations for full and partial awards will be based on each Eligible
Participant’s annual base salary and individual target opportunity, as of the
last day of the Plan Year.

 

For purposes of proration under the MIP and except as otherwise provided in
Section VII of the MIP, calculations will be based on the number of days that
the employee was an Eligible Participant in the MIP during the Plan Year.

C.



Award Opportunity

Individual target awards will be determined by position and may vary based on
the Eligible Participant’s level in the organization.

 

D.



Obligation to Pay Out Percentage of Total Pool

Eligible Participants, as a group, have a right to receive an amount at least
equal to the Total Pool, but no individual Eligible Participant shall be
entitled to receive an award or any specific amount of the Total Pool.  In no
event will the aggregate of the total awards paid from the MIP be less than
92.5% of the Total Pool.  To discourage unmerited litigation, any party or class
asserting a challenge or claim against the Company under any provision of the
MIP, including this Section V, shall bear their own costs relating to such
challenge or claim, and if the challenge or claim is unsuccessful, such party or
class shall reimburse the Company for all reasonable costs incurred by the
Company in responding to such challenge or claim.

 

VI.Corrections to Incentive Awards

Any requested corrections to incentive award calculations, must be submitted by
the Human Resources Business Partner (“HRBP”) to the Compensation Department, by
April 15 of the calendar year immediately following the Plan Year.

 

VII.Eligible Participant Status

A.



Performance

Subject to the requirements of Section 162(m), the CEO or other designated
executives have full discretion in determining the amount, if any, of an
incentive awarded to an Eligible Participant, and the Participant’s individual
performance throughout the Plan Year will be considered by the Company in the
final determination of the Eligible Participant’s incentive award.

 



3

 

 

 

--------------------------------------------------------------------------------

 



B.



Leaves of Absence

An Eligible Participant on a Company-approved leave of absence at any time
during the Plan Year who remains employed in an eligible position as of the last
day of the Plan Year will earn a prorated incentive award based on the number of
days actively worked (including time compensated as vacation, myTime or Paid
Time Off (“PTO”)) during the Plan Year, provided he or she meets all other
eligibility criteria for an incentive award.

 

C.



Reduction in Force, Retirement and Death

1.  Reduction in Force

If an Eligible Participant is separated from employment by the Company during
the Plan Year due to a reduction in force, he or she may be eligible, at the
Company’s discretion, to receive a prorated incentive award based on the
incentive targets in place immediately before the separation date, provided the
Eligible Participant meets all other eligibility criteria for an incentive
award.

2.  Retirement

If an Eligible Participant is at least age 55 and has a minimum of 10 years of
service with CVS Health or a predecessor company/subsidiary or is at least age
60 and has a minimum of 5 years of service with CVS Health or a predecessor
company/subsidiary and the Eligible Participant retires during the Plan Year,
he/she may be eligible to receive a prorated incentive award based on the actual
number of days worked during the Plan year and the incentive targets in place
immediately before the termination date, provided he/she meets all other
eligibility criteria for an incentive award.  Eligible Participants who do not
meet the minimum retirement requirements under this Section VII at the time of
retirement will not be eligible for an incentive award for the Plan Year.

3.  Death

In case of the death of an Eligible Participant, a prorated incentive award may
be paid to the Eligible Participant’s spouse, if living; otherwise, in equal
shares to surviving children of the Eligible Participant.  If there are no
surviving children, the benefit shall be paid to the Eligible Participant’s
estate.  The incentive award will be prorated based on the number of days the
Eligible Participant worked during the Plan Year  and incentive targets in place
immediately before the termination date.  The incentive award shall be paid as
soon as administratively practicable, following the death of the Eligible
Participant but no later than March 15 of the calendar year immediately
following the Plan Year.

VIII.Miscellaneous

A. No Promise of Continued Employment

The MIP does not create an express or implied contract of employment between CVS
Heath and an Eligible Participant.  Both CVS Health and the Eligible Participant
retain the right to terminate the employment relationship at will, at any time
and for any reason.

B.  Rights are Non-Assignable

Neither the Eligible Participant, nor any beneficiary, nor any other person
shall have any right to assign, in whole or in part, the right to receive
payments under the MIP.  Payments are non-assignable and non-transferable,
whether voluntarily or involuntarily.

 

C.  Compliance with Applicable Law

An Eligible Participant must comply with all applicable state and federal laws
and CVS Health policies to be eligible to receive an incentive award under the
MIP.

CVS Health will comply with all applicable laws concerning incentive awards; the
MIP and its administration are not intended to conflict with any applicable
state or federal law.



4

 

 

 

--------------------------------------------------------------------------------

 



D.  Change in Control

In the event of a change in control of CVS Health, as defined in the ICP, the
MIP shall remain in force.  Any amendments, modifications, termination or
dissolution of the MIP by the acquiring entity may only occur prospectively and
will not affect incentive targets or awards or eligibility in place immediately
before the date of the change in control or such later date as it may be
modified or dissolved by the acquiring entity.

 

Provisions regarding the payment of annual incentive awards that are set forth
in change in control agreements with Eligible Employees shall supersede those
appearing in the MIP.

E.  Withholding

All required deductions will be withheld from the incentive awards prior to
distribution.  This includes all applicable federal, state, or local taxes, as
well as any eligible 401(k) deductions and deferred compensation contributions,
as defined by the applicable plans.  Incentive awards that are deferred will be
taxed according to applicable federal and state tax law.  Each Eligible
Participant shall be solely responsible for any tax consequences of his or her
award hereunder.

 

F.  MIP Amendment/Modification/Termination

CVS Health retains the right to amend, modify, or terminate the MIP at any time
on or before the last day of the Plan Year for any reason, with or without
notice to Eligible Participants, provided that no changes shall be made with
respect to a Section 162(m) Eligible Participant that would not comply with the
requirements of Section 162(m).

 

G.  MIP Interpretation

All inquiries with respect to the MIP and any requests for interpretation of any
provision in the MIP must be submitted to the appropriate HRBP in
writing.  Failure to submit a request for resolution of a dispute or question in
writing within 30 days of distribution of the incentive award may result in a
waiver of the Eligible Participant’s rights to dispute the MIP provision or
amount of the incentive award.

 

Capitalized terms not otherwise defined herein shall have the meaning assigned
to such defined term(s) in the ICP.  In the event of any conflict between the
ICP and the MIP, the terms of the ICP shall govern.

H.  Recoupment of Incentive Awards

Each incentive award under the MIP shall be subject to the terms of the
Company’s Recoupment Policy as it exists from time to time, which may require
the Eligible Employee to immediately repay to the Company the value of any
pre-tax economic benefit that he or she may derive from the MIP.

 

I.  Section 409A of the Internal Revenue Code

The Company intends that the MIP not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Code, as
amended, and the regulations and guidance thereunder (collectively, “Section
409A”), and that to the extent any provisions of the Plan do not comply with
Section 409A the Company will make such changes as it deems reasonable in order
to comply with Section 409A.  Payments hereunder are intended to qualify as
short-term deferral payments under Section 409A.  In all events, the provisions
of CVS Health Corporation’s Universal 409A Definition Document are hereby
incorporated by reference, and notwithstanding the any other provision of the
Plan or any Award to the contrary, to the extent required to avoid a violation
of the applicable rules under Section 409A by reason of Section 409A(a)(2)(B)(i)
of the Code (requiring certain delays for “specified employees”), payment of any
amounts subject to Section 409A shall be delayed until the first business day of
the seventh (7th) month following the date of termination of employment.  For
purposes of any provision of the Plan providing for the payment of any amounts
or benefits in connection with a termination of employment, references to an
Eligible Person’s “termination of employment” (and corollary

5

 

 

 

--------------------------------------------------------------------------------

 



terms) shall be construed to refer to the Eligible Person’s “separation from
service” with the Company as determined under Section 409A.

 

J.  Restrictive Covenant Agreement

Any award pursuant to the MIP is expressly subject to and contingent upon the
requirement that the Eligible Participant shall have fully executed and
delivered to the Company a Restrictive Covenant Agreement; provided that the
Company in its sole discretion may waive such requirement.  Any applicable
agreement containing the restrictive covenants the Company requires in
connection with this award is referred to herein as the “Restrictive Covenant
Agreement”.

 

If the Company requires an Eligible Participant to execute and deliver a
Restrictive Covenant Agreement in connection with any MIP award, the Company
shall provide such Restrictive Covenant Agreement to the Eligible Participant
and the Eligible Participant must execute and deliver such agreement by the
deadline set forth by the Company.

 

The failure of an Eligible Participant to execute and return the Restrictive
Covenant Agreement by the deadline set forth by the Company, if required, shall
result in the immediate and irrevocable forfeiture of any MIP award.  This
Section VIII.J of the MIP shall not constitute the Company’s exclusive remedy
for Eligible Participant’s violation of the Restrictive Covenant Agreement.  The
Company reserves all rights to seek all available legal or equitable remedies in
the event of Eligible Participant’s violation or threatened violation of the
Restrictive Covenant Agreement, including injunctive relief.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIP Plan Document

6

 

 

 

--------------------------------------------------------------------------------